DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meanings of claims 30 and 32 are unclear because they each recite "a sum of the bases of the [first or second] recesses corresponds to at least 70 % of a sum of the surface areas of the [first or second] connecting regions".  The meaning of this limitation is unclear because it does not specify what is meant by "the sum of the bases".  As such it is unclear it the limitation refers to a surface area, volume, counted number, or some other parameter.  The meaning of "corresponds to" is also unclear because it is unclear what numerical value or other relationship qualifies two sums as "corresponding" to each other.  For the sake of compact prosecution, the "sum of the bases of the [first or second] recesses" is interpreted herein as the "sum of the surface areas of the bases of the [first or second] recesses" and any relationship that can be considered "corresponding" is considered herein to meet the "corresponds to" limitation.  
The meaning of claim 37 is also because it is not clear what is meant by "the openings…are designed to be rectangular or square" because it is unclear how/if an opening that is "designed to be" a particular recited shape differs from one that is that shape.  For the sake of compact prosecution, the limitation is interpreted herein as requiring the openings to be square or rectangular.  

Claim 42 is indefinite because it recites the broad recitation "the first flat cover element and/or the second flat cover element, are formed by a polymer film" and the claim also recites "said film preferably having a thickness of 0.01 mm to 1 mm" which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature (i.e. the recited thickness range) introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Desrondiers (US Pat. No. 5,894,045), as evidenced by Clipart ETC (Clipart ETC, "Drawing Maltese Cross using T-square, Spaces, and Triangles", 2010). 
Regarding claims 28-36 and 38-40, Desrondiers teaches a panel-shaped element, which may be made from plastic sheet materials, comprising a first group of cells (9) that are formed as first recesses in a first flat element(1, 10), which further includes a grid of strip-shaped first connection regions (4, i.e. the regions between the cells) connecting together the first closed cells and extending transversely and intersecting at 90º angles relative to each other, a second group of closed cells (9) that are formed as second recesses in a second flat element (1, 11), which further includes a grid of strip-shaped second connection regions (4) connecting together the second cells and extending transversely and intersecting at 90º angles relative to each other, and planar face sheets (13, i.e. "first and second flat cover elements") extending parallel to each other and attached to the first and second flat sheets (Figs 1-6; col. 1, ln. 6-11; col. 1, ln. 55-60; col. 2, ln. 20-34).  As the "connection regions" on each flat element are considered the regions that are free of recesses, the first and second connecting regions are "formed by a total surface area free of" first or second recesses.  As the cells of the panel may be filled with an insulating material and/or sealed, thereby forming "closed cells", such that gas is trapped inside of them (col. 1, ln. 55-61), Desrondiers's panel necessarily is capable of providing thermal insulation to at least some spaces and qualifies as an "insulating element".  
The cells (9), or "recesses", in Desrondiers's first and second flat elements (10, 11) have the same three-dimensional shape and are arranged such that the recesses on one flat element represent a negative form of the recesses on the other flat element and such that, within a each flat element, the recesses are arranged in a raster comprising multiple rows and columns of recesses that extend transversely to one another at a 90º angle (Figs. 1-5).  As shown in the figures, the lower surface (i.e. the side opposite their opening) of one cell/recess comprises a four trapezoidal portions (8) and one square portion (2) that in combination form a Maltese cross shape (Fig. 1, evidence of the Maltese Cross is provided by ClipAart Etc.).  As there is no particular definition or claim limitations regarding what qualifies a portion of a cell as the "base" and as the cross-shaped portion of Desrondiers's cells is located on the cells' lower surfaces (or at least opposite their openings), the cross-shaped portion of the prior art cells qualifies as a "cross-shaped base".  Triangular portions (2), or "walls", obliquely extend between and connect portions of the cross-shaped base (4, 8) to the nearest edge of the openings of the cells (9) (Figs 1-5).  
 As further shown in the figures, the first and second flat elements (10, 11), their recesses (9), and their connection regions (4) are adjoined and arranged in parallel with each other such that the second plate (11) is located on the rear side (i.e. the side opposite its openings) of the first plate (10), such that the recesses of one plate are located between the recesses of the other, such that the intersecting points (2) of the cross-shaped bases (2, 8) of one cellular plate adjoin to/contact/rest on the intersecting regions of two of the strip-shaped connection portions of the other cellular plate, and such that the walls (6) of the first and second recesses are arranged in parallel and lie in planar abutment with each other (Figs. 1-5).  Additionally, as also shown in the figures, the volume remaining free of the recesses (9) between the first and second elements (10, 11) is less than 50 % of the volume enclosed by the first and second recesses (Figs. 1-5).  As also shown, almost all (i.e. including greater than 70 %) of the connection regions (4) of one sheet are overlaid by (i.e. "correspond to") the cross-shaped bases (2, 8) of the recesses on the other sheet (i.e. the a "sum of the bases of the second recesses corresponds to at least 70 % of a sum of the surface areas of the first connecting regions" and a "sum of the bases of the first recesses corresponds to at least 70 % of a sum of the surface areas of the second connecting regions") (Figs. 1-5).  
The teachings of Desrondiers might be considered to differ from the current invention in that a product made out of layers of plastic (i.e. "a polymer film") and including all of the above-discussed elements/features (i.e. adjoined first and second flat element comprising closed cells that have the depicted/discussed shapes and are arranged/adjoined as discussed, and cover sheets) is not explicitly disclosed.  However, it would have been obvious to one of ordinary skill in the art to make such a structure because Desrondiers explicitly teaches or depicts each feature/element as appropriate for his product.  
Although Desrondiers only appears to depict a product having a volume free of recesses that is less than 50 % of the volume enclosed by the recesses but does not explicitly teach such a volume arrangement, which might be considered a difference from the current invention, it would have been obvious to configure the structure such that the free volume is less than 50 % of that of the volume occupied by the cells because Desrondiers appears to depict such a structure.  Additionally, Desrondiers teaches that the area of mating surfaces (7) may vary depending on the depth of sheets (i.e. which depends on the depths of the cells) (col. 3, ln. 6-9).  As such, it would have been obvious to one of ordinary skill in the art to configure the cells in Desrondiers's product and, therefore the mating surface sizes, to have any desired depth/size according to the desired structure and other requirements of the panel, which would necessarily also vary the occupied/vacant volume as required.  Furthermore, regarding the recited free volume area, the claimed relative area sums (i.e. claims 30 and 32), and the fact that Desrondiers does not explicitly refer to the bases of his cells as "cross-shaped", which all might be construed as differences from the current invention, as no criticality has been shown, such a selections are or are effectively selections of the size and shape of the cells within Desrondiers's panel, which are prima facie obvious selections that do not define the claimed invention over the prior art.  See MPEP 2144.04. 
The teachings of Desrondiers differ from the current invention in that the face sheets (i.e. "flat cover elements") are not explicitly taught to close the recesses of each flat element by being bonded to the connection regions.  However, Desrondiers does teach that the face sheets are attached to the panel and that the panel may be sealed by bonding and depicts the face sheets (12,13) as completely covering/pressing against the recesses (col. 3, ln. 10-22; Figs. 3, 6).  Accordingly, it would have been obvious to one of ordinary skill in the art to bond face sheets (i.e. "flat cover elements") to each side of Desrondiers's panel, including along the connection regions of the first and second flat plates, thereby sealing closed the first and second cells/recesses because Desrondiers appears to depict such a structure, teaches sealing the structure, and teaches that bonding (i.e. "materially bonding") may be used for forming connections within his structure.  

Regarding claim 37, the teachings of Desrondiers differ from the current invention in that his first and/or second recesses are not "designed to be" square or rectangular.  However, as no criticality has been established, the limitation is a prima facie obvious selection of shape that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Regarding claim 42, as discussed above, it would have been obvious to make Desrondiers's panel, which includes its cover elements, from sheets of polymeric material (i.e. the layers are each "formed by a polymer film").  The teachings of Desrondiers might be considered differ from the current invention in that the thickness (if it is actually required of the claim) of his cover elements is not disclosed. However, as no criticality has been established, such a selection is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Claims 28-47 are rejected under 35 U.S.C. 103 as being unpatentable over Desrondiers, as evidenced by Clipart ETC, and further in view of Ros (US PG Pub. No. 2014/0117026).
Regarding claims 28-40 and 42, as discussed above, Desrondiers teaches a panel that is considered herein to meet or render obvious the limitations of claims 23-42.  
As also noted above, Desrondiers does not explicitly teach to materially bond his cover elements to the connection regions of first and second flat plate elements in order to seal the cells/recesses.  However, Desrondiers does teach using bonding to form joints in his panel, that the panel can sealed, and its cells can be filled for insulation purposes (col. 3, ln. 6-23). Ros further teaches an insulating element comprising cellular panels with cells that are closed by flat polymer films having a thickness of 0.05 to 0.5 mm, which are adjoined to flat regions between the cells, thereby closing the cells (par. 37, 39, 40, 43).  Ros teaches that including closed cavities in such a structure improves its insulating properties (par. 10).  Accordingly, it would have been obvious to one of ordinary skill in the art to bond 0.05 to 0.5 mm-thick polymeric films to the connection regions of the faces of Desrondiers's first and second flat plate elements, thereby closing the cells/recesses of the structure, in order to improve the product's insulating properties and because Desrondiers teaches that bonding (i.e. "materially bonding") may be used to adhere together the layers of his product.  The instantly claimed polymer film thickness is obvious in view of Ros. See MPEP 2144.05. 

Regarding claim 41, the teachings of Desrondiers differ from the current invention in that the cells/recesses of his product are not taught to be filled with a gas having a thermal conductivity of less than 0.026 W/mK.  However, Desrondiers does teach filling the cells with materials for insulation purposes (col. 3, ln. 6-23).  Ros further teaches that substantial improvements in thermal insulation can be achieved by filling the cells of such a panel with a gas having a lower thermal conductivity than air, which has a thermal conductivity of 0.026 W/mK (par. 11).  Therefore, it would have been obvious to one of ordinary skill in the art to fill the cells of the prior art panel with a gas having a thermal conductivity coefficient of less than 0.026 W/mK in order to achieve substantial improvements in its thermal insulation ability.  

Regarding claims 43-45, the teachings of Desrondiers differ from the current invention in that a low-emissivity coating of the recited thickness is not taught to be applied to any of the layers of his structure.  However, Desrondiers does teach using the product for insulation purposes (col. 3, ln. 6-23).  Ros further teaches that it is possible to significantly reduce the emissivity of thermal radiation and to improve gas tightness of such a panel while maintaining minimal thermal conductivity by providing it with thin coating of a material having an emissivity in the range of 0.02 to 0.09 (par. 6, 16, 17, 39).  Ros teaches that it is preferable to apply the coating with a thickness of 80 nm or less to the inner surfaces of the cells in cellular insulative panel for this purpose (par. 6, 10, 16, 17).  Accordingly, it would have been obvious to one of ordinary skill in the art to coat the inner surfaces of the cells of the prior art panel with a layer of material having an emissivity in the range of 0.02 to 0.09 and a thickness of 80 nm or less in order to improve the insulative properties of the panel by reducing its emissivity of thermal radiation and improving its gas tightness, while maintaining minimal thermal conductivity.  

Regarding claim 46, the teachings of Desrondiers differ from the current invention in that he does not teach a structure including third and four layers of closed cells arranged and bonded as claimed. However, Ros exemplifies combining four closed-cell panels having structures similar to Desrondiers's panel to form an insulative structure (par. 44).  As demonstrated in Figure 7, adjacent pairs of the cellular panels, e.g. the top two panels, face each other such that the cells of one panel (27) are interspersed/alternated with the cells (26) of the adjacent panel (Fig. 7).  The unpaired, adjoining panels, e.g. the middle two panels, are arranged such that the their cells/recesses (26, 6) are pointing away from each other (Fig. 7).  One of ordinary skill in the art would understand that the insulating capabilities of the four cellular-layer structure are increased relative to a two cellular-layer structure because the four-layer structure includes more (i.e. twice as many) layers of insulative plastic and more (i.e. twice as many) layers of insulative closed cells to separate an insulated item or space from its surroundings or other body from which it is intended to be shielded.  Accordingly, it would have been obvious to one of ordinary skill in the art to include two or more extra closed-cellular layers on either or both sides Desrondiers's product, wherein the recesses project away from the flat surfaces of the first and/or second flat elements in order to increase the amount of insulating materials in the product and improve its insulating capabilities and because Ros teaches that such multilayer stacks are appropriate and useful as insulative materials.  Furthermore, it would have been obvious to one of ordinary skill in the art to bond extra layers to the flat elements such that flat, adjacent connection regions are bonded together (e.g. the first connection regions are bonded to third connection regions and/or the second connection regions are bonded to fourth connection regions) and the recesses of the exterior (i.e. third or fourth layers) are "mirror inverted" relative to the recesses in their adjacent layer (i.e. first or second) in order to maximize the connection between the respective layers and, therefore, enhance the structural integrity of the structure, as would be understood by one of ordinary skill in the art, and because one of ordinary skill in the art would understand that the additional layers could be placed anywhere along the surface of the original first and second layers, including as claimed, while still achieving an enhancement in the insulative capabilities of the product, as a whole. 

Regarding claim 47, the claim requirement that the recesses are formed by "deep-drawing" is a product-by-process limitation.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the structure implied by the claims.  Even if the prior art is considered to differ from the current invention in that the recesses of the combined product of Desrondiers and Ros are not disclosed to be formed by deep-drawing, it is noted that it would have been obvious to one of ordinary skill in the art to form the recesses by this method because Ros teaches that deep-drawing is a preferred method for forming cells in such products (par. 16). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784